MEMORANDUM **
California state prisoner Linell Leonard Dumas, Jr., appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Dumas contends that the California Board of Prison Terms violated his rights to equal protection and due process by failing to give him a parole release date. We conclude that the state court’s decision rejecting these claims was neither contrary to, nor involved an unreasonable application of, clearly established U.S. Supreme Court law. See 28 U.S.C. § 2254(d)(1); see also McQueary v. Blodgett, 924 F.2d 829, 834-35 (9th Cir.1991); Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
We further conclude that the state court’s rejection of Dumas’ éx post facto claim was neither contrary to, nor involved an unreasonable application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1); see also Collins v. Youngblood, 497 U.S. 37, 42, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990).
We decline to address Dumas’ remaining claims which he raises for the first time on appeal. See Willard v. California, 812 F.2d 461, 465 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.